 


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
STOCK BUILDING SUPPLY HOLDINGS, INC.
2013 INCENTIVE COMPENSATION PLAN


* * * * *


Participant: __________


Grant Date: __________


Maximum Number of Performance-based Restricted Stock Units that may Vest Under
this Agreement: __________


Target Number of Performance-based Restricted Stock Units that may Vest under
this Agreement: __________


Threshold Number of Performance-based Restricted Stock Units that may Vest under
this Agreement: __________


* * * * *


THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between BMC
Stock Holdings, Inc., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Stock Building
Supply Holdings, Inc. 2013 Incentive Compensation Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee.


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance-based Restricted Stock Units
(“RSUs”) provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the





--------------------------------------------------------------------------------





Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.
2.    Grant of Performance-based Restricted Stock Unit Award. The Company hereby
grants to the Participant, as of the Grant Date specified above, a target award
of RSUs in the number specified above (the “Target”). Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
the shares of Common Stock underlying the RSUs, except as otherwise specifically
provided for in the Plan or this Agreement. [Notwithstanding any other provision
herein to the contrary, to the extent applicable to the Participant hereunder,
the Award is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code and shall be subject in all respects to
all of the terms and conditions of the Plan required for such qualification.]
3.    Vesting.
(a)    Subject to the provisions of the Plan, Sections 3(b), 3(c) and 3(d)
hereof the number of performance-based RSUs that actually vest will be between
0% and 200% of the Target amount shown above depending on the achievement of
performance goals described on Schedule A attached hereto and made a part
hereof. If such performance goals are met, the corresponding number of RSUs
indicated on Schedule A, if any, shall become vested on __________ (“Vesting
Date”), provided that the Compensation Committee shall have determined and
confirmed the calculation of such performance measures with respect to the
performance measurement period specified on Schedule A, and provided that the
Participant has not incurred a Termination prior to such Vesting Date. The
Compensation Committee shall make such determination on or before __________.
There shall be no proportionate or partial vesting in the periods prior to the
Vesting Date and all vesting shall occur only on the appropriate Vesting Date,
subject to the Company’s achievement of the specified performance levels and the
Participant’s continued service with the Company or any of its Subsidiaries
through the Vesting Date.


(b)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of some or all of the RSUs at any time and for any reason, subject to
the terms set forth in the last sentence of Section 2 herein.
(c)    Change in Control. All unvested RSUs shall become fully vested at the
Target amount upon the occurrence of a Change in Control so long as the
Participant has not incurred a Termination prior to such Change in Control.
(d)    Death/Disability. All unvested RSUs shall become fully vested at the
Target amount upon the occurrence of the Participant’s Termination due to the
Participant’s death or Disability.


2



--------------------------------------------------------------------------------





(e)    Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, and subject to the provisions of Sections 3(c) and 3(d), all unvested
RSUs shall be immediately forfeited upon the Participant’s Termination for any
reason.
4.    Delivery of Shares.
(a)    General. Subject to the provisions of Sections 4(b) and 4(c) hereof,
within thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of shares of Common Stock that correspond to the number of
RSUs that have become vested on the applicable Vesting Date; provided that the
Participant shall be obligated to pay to the Company the aggregate par value of
the shares of Common Stock to be issued within ten (10) days following the
issuance of such shares unless such shares have been issued by the Company from
the Company’s treasury.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.
5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant
calculated at the Target amount, provided that such cash dividends shall not be
deemed to be reinvested in shares of Common Stock and shall be held uninvested
and without interest and paid in cash at the same time that the shares of Common
Stock underlying the RSUs are delivered to the Participant in accordance with
the provisions hereof. Stock dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each RSU granted to the Participant calculated at the Target amount,
provided that such stock dividends shall be paid in shares of Common Stock at
the same time that the shares of Common Stock underlying the RSUs are delivered
to the Participant in accordance with the provisions hereof. Any such dividends,
whether payable in cash or stock, shall be paid and delivered to the Participant
only with respect to Common Stock actually issued to the Participant upon
vesting of such RSUs. No such dividends shall be paid with


3



--------------------------------------------------------------------------------





respect to RSUs that are forfeited or do not vest for any reason and all book
entries for dividends relating to RSUs that are forfeited or do not vest shall
likewise be forfeited. Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.
6.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
to the Participant hereunder.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and


4



--------------------------------------------------------------------------------





the Company is under no obligation to register such shares of Common Stock (or
to file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant


5



--------------------------------------------------------------------------------





to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


* * * * *




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BMC STOCK HOLDINGS, INC.








By:__________










PARTICIPANT








Name: __________




Signature Page to Restricted Stock Unit Agreement



--------------------------------------------------------------------------------







SCHEDULE A
TO
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT




The actual number of performance-based Restricted Stock Units that will vest and
settle hereunder shall be between zero and the maximum number indicated below,
based upon the Company’s achievement of the corresponding performance targets
indicated below.


Performance Measures: __________     


Performance Measurement Period: __________    






 
8
 


